PER CURIAM.
Appellants contend that the trial court erred in awarding attorneys' fees to appel-lees. Appellees concede that Bedley Enterprises, Inc., and Lumbermen’s Mutual Casualty Company were not entitled to fees under section 627.428(1), Florida Statutes (1981). Appellees correctly assert that section 627.428(1) authorizes the award of attorneys’ fees to appellee Richard Kalp, who was found to be an insured under the policy issued by appellant Balboa Insurance Company. See Industrial Fire & Casualty Insurance Co. v. Prygrocki, 422 So.2d 314 (Fla.1982); Smith v. Conlon, 355 So.2d 859 (Fla. 3d DCA 1978).
Hence, we construe paragraph eight of the order appealed as awarding attorneys’ fees only to Kalp in the amount to which the parties stipulated. Finding no merit to appellants’ two other points on appeal, we affirm the order of September 6, 1985, as construed.
DANAHY, C.J., and SCHEB and HALL, JJ., concur.